Biggs, J.
(dissenting). — I have been unable to concur in the majority opinion in this case. Discarding irrelevant matter the answer is a special denial. It admits the receipt of the money as charged, but denies that it was received as a loan, thus presenting the single issue of loan or no loan. The other matters stated in the answer are argumentative, and do not constitute new matter upon which an issue could be taken. “An argumentative denial arises when the pleader mistakes the matter which may be used as evidence to support a denial, and pleads as though it were new matter.” (1 Enc. of Pleading and Practice, p. 799). In other words, it is pleading evidence, which should be stricken out on motion or treated as surplusage. Thus it has been held that when the action is ex contractu, an answer setting up a different contract to that stated in the petition is an argumentative *390denial. Board of Commissioners v. Hill, 122 Ind. 215; Puget Sound Iron Company v. Worthington, 2 Wash. Ter. 472. The argumentative portion of the answer here was that the defendant received the money from his father as compensation for work done, which was the pleading of another contract. Suppose issue had been taken on this averment and it had been decided adversely to the defendant, would that have proved the issue, to wit, that the money was loaned? By no means. Non constat it might have been intended by the father as a gift or an .advancement. The pleading of this argumentative matter amounted to no more than if the attorney for the defendant in his opening statement to the jury had said that he expected the evidence to show that the money was paid for work done. This certainly would not have estopped the defendant from taking advantage of evidence at the trial tending to show that the money was intended as a gift. It is undisputed that evidence' that money paid was intended as a gift may be shown under a general or special denial. That it is a just and fair inference from the evidence that the deceased intended the money as a gift, I do not think admits of serious doubt or controversy. Therefore, in my opinion, the instruction complained of was properly given.